Citation Nr: 0712229	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for status post L3-S1 
lumbar laminectomy and Stealth Guided Pedicle Screw Fixation 
Fusion.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 6, 1996 
to May 9, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  
The rating decision on appeal also denied entitlement to 
nonservice-connected pension benefits, but the veteran did 
not appeal that issue.  

The veteran had a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have had a scar inn the lumbar 
area due to the surgical removal of a dermatological sinus at 
the time of his entry into service.  

3.  An X-ray study performed shortly after the veteran 
entered service showed that he had a congenital defect 
manifested by lumbarized S-1 and a spina bifida that clearly 
were present prior to his entry on to active duty.  

4.  The veteran is not shown to have manifested acquired 
lumbar spine disease or injury including degenerative disc 
changes in service.  

5.  In March 2004, about eight years after service, the 
veteran is shown to have undergone a spinal fusion for an 
acute lumbar spine disc herniation. 

6.  The currently demonstrated lumbar disc disease is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The congenital defect manifested by lumbarization at S1 
and spina bifida is not a disease or injury for VA 
compensation purposes.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).  

2.  The veteran's disability manifested by the residuals of 
an L3-S1 lumbar laminectomy and Stealth Guided Pedicle Screw 
Fixation Fusion is not due disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the September 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2004 letter and a follow-up February 2005 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 and February 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment) or the Social Security Administration. 

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

A March 2006 letter advised the veteran "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tells us or give us that evidence as soon as 
possible."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

A March 2006 letter advised the veteran that the file was 
being forwarded to the Board for appellate review, but that 
he could still submit evidence directly to the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2004 and February 
2005 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the March 
2006 letter.  

The Board also finds that no further action is needed to 
comply with the duty to assist the veteran in connection with 
the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA medical exam in May 2005.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in May 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for status post L3-S1 lumbar laminectomy and 
Stealth Guided Pedicle Screw Fixation Fusion.  


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's service medical records (SMR) 
include an August 1995 induction physical examination that 
noted that he had "a scar on the lumbar area from surgery."  
It was noted that this scar was from a dermatological sinus 
having been excised from the lumbar area with no 
complications when the veteran was 25 days old.  

The veteran's SMR also included a medical prescreening form 
from March 1995.  Attached to this medical prescreening form 
were radiology results from July 1976, which noted that the 
appearance of the lumbosacaral spine was unremarkable.  

The treatment reports from the time of surgery in July 1976 
were also included with the medical prescreening form.  The 
treatment reports stated that the veteran had a congenital 
skin defect on his back with no neuron involvement.  

In April 1996, shortly after entering service, the veteran 
was seen for complaints of low back pain and reported having 
had a history of low back pain before service.  The veteran 
also stated that he had a history of spina bifida.  In April 
1996, the veteran was diagnosed with chronic low back pain 
with associated congenital defect.  

At the Entrance Physical Standards Board (EPSBD) Proceedings 
in April 1996, the physician noted that, prior to entry into 
service that any type of physical exertion, such as heavy 
lifting, reportedly aggravated the pain in the veteran's 
lower back.  The physician noted that the current X-ray 
studies showed a lumbarized S-1 with spina bifida.  

The physician diagnosed the veteran with chronic low back 
pain with congenital defects, spina bifida and a lumbarized 
S-1 that existed prior to service (EPTS).  

The EPSBD recommended that the veteran be discharged from 
military service because his pre-service condition would 
preclude him from satisfactorily completing basic training.  

After military service, the medical records show that the 
veteran was treated by Dr. J. F. in March-April 2004 for 
severe lumbar degenerative disc disease; Dr. J. F. noted that 
the veteran's history was significant for mild spina bifida 
and surgery as an infant.  

Based on the medical evidence (opinions of the EPSBD and Dr. 
J.F.) and the nature of the findings identified in the month 
after entering service, the veteran is shown clearly and 
unmistakably to have had lumbarized S-1 and a spina bifida 
with low back pain that clearly was present prior to his 
entry into his brief period of active service.  

The Board notes that, at the April 1996 in-service medical 
examination, it was found that the veteran had chronic low 
back pain associated with congenital defects.  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  See 38 
C.F.R. § 3.303(c).  

Service connection for congenital, developmental, or familial 
diseases (not defects) may be granted when the evidence as a 
whole establishes that the disease in question was incurred 
in or aggravated by military service within the meaning of VA 
law and regulations. VAOPGCPREC 82-90.  

The Board finds that the veteran's congenital back lumbarized 
S1 and spina bifida was a defect (not a disease) not incurred 
in or aggravated by military service; therefore, service 
connection cannot be granted.  

Absent findings of acquired lumbar disease or injury in 
service, the demonstrated lumbarized S1 and spina bifida may 
not be considered to be a disease or injury for which VA 
compensation benefits are payable.  

In this case, the SMR show in this regard that the veteran 
complained of having low back pain that had been present 
before service.  No specific injury or other treatment for 
back problems was identified during the brief period of 
active service.  

The veteran has testified that he injured his back when he 
fell on the ropes course in service, had back pain while 
standing in formation, and was told by military doctor that 
this was due to crushed vertebrae; however, these assertions 
are not shown to have been substantiated by information in 
the SMR.  

The service examiner stated that running, marching, heavy 
lifting and wearing of a pack during military training tended 
to aggravate the low back pain.  

However, the EPSBD noted, during an April 1996 examination 
immediately prior to his discharge, that the veteran was in 
no acute distress and moved on and off of the examination 
table without difficulties.  

In March 2004 the veteran was seen for low back pain by Dr. 
J.F. at St. Mary's Regional Medical Center.  The veteran 
reported having been discharged from military service due to 
crushed vertebrae.  (The Board notes parenthetically that the 
veteran's SMR, to include X-ray studies in April 1996, do not 
show evidence of crushed vertebrae.)  

The veteran was diagnosed with L3-S1 severe lumbar 
degenerative disk disease and left L4-5 free fragmented 
herniated lumbar disk and unstable L4-5 grade I 
spondylolisthesis.  The veteran underwent a spinal fusion for 
L3 to S1 in March 2004.  

In August 2004 the veteran was treated by Dr. J.P. from Maine 
Spine and Rehabilitation, who diagnosed the veteran with 
longstanding chronic low back pain and status post extensive 
surgery L3-S1 instrumented fusion.  The veteran reported to 
Dr. J.P. that his low back discomfort was from static 
standing in the military and that he was discharged for 
crushed vertebrae.  

The veteran had a VA medical examination in May 2005.  The VA 
examiner noted that the veteran was currently denying that he 
had symptoms prior to military service and had described back 
pain that was aggravated by heavy lifting prior to military 
service in April 1996.  

The VA examiner reviewed the SMR, including the EPBSD, and 
the veteran's post-service employment record and medical 
treatment record.  The VA examiner also performed a thorough 
physical examination and noted his observations in detail.  

The VA examiner opined that, based on the evidence of record, 
there was no evidence that the veteran's brief period of 
military service caused the current disability.  The VA 
examiner also opined that there was no evidence that the 
military activities permanently aggravated the veteran's low 
back pain.  

The VA examiner also opined that the veteran's low back 
condition during military service was of a congenital nature 
and was unrelated to the earlier dermal cyst excision.  The 
VA examiner concluded that, based on the medical evidence, 
there was no evidence to document causation in or permanent 
aggravation by military activities.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the opinion of the VA 
examiner is not controverted by any other medical opinion of 
record.  

The treatment reports from Dr. J.F. and Dr. J.P. mention the 
veteran's history of spina bifida and the veteran's report of 
military discharge due to a crushed spine, but neither 
physician states that the veteran's current back disorder was 
due to disease or injury that was incurred in or aggravated 
by his military service.  

Notwithstanding, direct service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by military service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, as noted, the veteran has been diagnosed with a 
current disability manifested by the residuals of lumbar disc 
disease.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, there is no competent evidence showing that the any 
current lumbar spine disc disease is due to any event or 
incident of the veteran's military service, and the VA 
physician in fact opined that the veteran's brief military 
activities did not cause the current disability.  

In addition to the medical evidence, the Board has considered 
the lay evidence including the veteran's testimony and the 
testimony of his friend S.P.  The veteran testified that 
military service aggravated pre-service spina bifida, while 
S.P. testified that the veteran did not have any noticeable 
back disorder prior to his military service.  S.P. testified 
that the veteran had exhibited signs of severe back pain 
since 1999.  

As the veteran and S.P. are laypersons not shown to possess 
the appropriate medical training and expertise, they are not 
competent to render probative opinions on medical matters, 
such as whether a disability preexisted service or whether a 
preexisting disability was permanently aggravated by his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

In this case, the medical evidence does not support the lay 
assertions offered by both the veteran (asserting 
aggravation) and by S.P. (asserting no pre-service disorder).  

Specifically in regard to the testimony of S.P., a layperson 
can certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu, 2 Vet. App. at 494.  

However, S.P. testified that the veteran demonstrated severe 
back pain since 1999, which is three years after his 
discharge from service.  Accordingly, S.P.'s testimony does 
not show a chronic acquired disability since discharge.  

Under these circumstances, the Board finds that service 
connection for status post L3-S1 lumbar laminectomy and 
Stealth Guided Pedicle Screw Fixation Fusion must be denied.  

As the preponderance of the evidence is against the claim, 
that benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 59, 55 (1990).  



ORDER

Service connection for status post L3-S1 lumbar laminectomy 
and Stealth Guided Pedicle Screw Fixation Fusion is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


